Citation Nr: 1615179	
Decision Date: 04/14/16    Archive Date: 04/26/16

DOCKET NO.  09-50 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The Veteran had active military service from October 1968 to February 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The Veteran's claim was remanded by the Board in June 2013.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As pointed out by the Veteran's representative in a January 2016 Informal Hearing Presentation, VA did not request private medical records as directed by the June 2013 Board decision.  In July 2013 the Veteran submitted a signed authorization form to VA so that private medical records could be requested from C.P.S., MD.  There is no indication in the file that the authorization form was forwarded to Dr. C.P.S., and no records were subsequently received from Dr. C.P.S.  Accordingly, the Veteran's claim must be remanded so that a new authorization form may be obtained and a request made to Dr. C.P.S. for copies of the Veteran's records.  See Stegall v. West, 11 Vet. App. 268 (1998).  

In September 2013, the Veteran wrote to VA and reported a hearing test that showed him to have speech recognition scores in the left and right ears of 82.6 and 80 percent.  The Veteran's record does not currently contain a copy of any audiological examination report showing such scores.  The Veteran must be contacted and requested to supply a copy of such report.  

The Veteran's most recent VA audiological examination for rating purposes was performed in July 2013.  In light of the length of time since that examination and in light of the Veteran reporting that he has been found to have speech recognition scores lower than shown in July 2013, the Veteran should be provided a new VA audiological examination.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's updated VA treatment records.

2.  Request that the Veteran submit a copy of the audiological report he referenced in his September 2013 letter to the Board as showing that he had speech recognition scores of 82.6 and 80 percent.  

3.  After obtaining a new signed authorization from the Veteran, request copies of the Veteran's records from C.P.S., M.D.  If the search for such records has negative results the Veteran should be notified that the records could not be obtained, and documentation that the records could not be obtained must be added to the claims file.
 
4.  After completion of the above development, schedule the Veteran for a VA audiology examination to determine the current severity of his bilateral hearing loss.  The VA examiner should further comment upon the effect of hearing loss on the Veteran's occupational functioning and daily activities. 
 
5.  Thereafter, the remanded claim should be readjudicated.  If the benefit sought on appeal remains denied, the Veteran and the representative should be provided with a supplemental statement of the case and an appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




